DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-15, 19-21, 23 and 26-27 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 9, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 9 held to claim purely “A computer program...", and is therefore rejected as ineligible subject matter.  
A program, even “executed by a processor” is recited, when not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).
Claim 26 has similar issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 seems to be an independent program claim, but is dependent upon method claim 1. Applicant is advised to rewrite claim 9 and convert it into an independent claim. Claim 26 has similar issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyyppa et al. (US Publication 2004/0236535 A1, hereafter Hyyppa), in view of TSUBOUCHI et al. (TSUBOUCHI, T., et al., “TREE INFORMATION MEASURING METHOD, TREE INFORMATION MEASURING DEVICE, AND PROGRAM”, English translation of WO2010032495 A1, published 03/25/2010, hereafter TSUBOUCHI).
As per claim 1, Hyyppa teaches the invention substantially as claimed including a method (Abstract) of adjusting positioning data, the method comprising:
acquiring positioning data for a plurality of objects having mutual constant positions (Abstract: “processing said first measurement data in order to determine the location of tree locations”; FIG. 1; FIG. 2 #A; para. [0026]-[0027]);
measuring positions for at least a subset of the plurality of objects (Abstract: “processing said second measurement data in order to determine the location of tree locations”; FIG. 2 #B; para. [0026]-[0027]); and 
calculating an adapted measurement position for at least one of the objects of the subset of the plurality of objects by correlating the measured positions for the at least a subset of the plurality of objects with the acquired positioning data, wherein the adapted measurement position is based on the acquired positioning data (After acquiring two sets of tree position data, Hyyppa performs tree-to-tree matching, i.e., calculating an adapted measurement position of at least a subset of trees by correlating the two sets of tree position data. See FIG. 2 #C; FIG. 3; para. [0032]-[0034]; para. [0040]-[0044]).
 Hyyppa teaches every limitation as recited in claim 1 except for a relative position, a feature that is not apparently available.  
	TSUBOUCHI in the same field of endeavor discloses a method for measuring tree information (Abstract). TSUBOUCHI generates tree information by laser-scanning trees using a walker-equipped device or a ground-based device which walks through a forest (FIG. 2(a) showing a path; FIG. 2(b) showing a walker-equipped device; FIG. 3(a)-3(b) showing a ground-based device). TSUBOUCHI’s laser-scanning measures distance and angle to the object to be measured (Spec page 5 lines 5-21). Based on the distance measurement, TSUBOUCHI obtains the relative position and direction for at least a subset of the trees (FIG. 5(a) showing two scanning directions I and II; FIG. 5(b) showing relative position and direction between trees A, B and C; FIG. 6(c) showing relative position and direction between 3 trees (A, B and C). For description see Spec page 8 lines 29-39). Note TSUBOUCHI further teaches calculating an adapted measurement position for at least one of the objects of the subset of the plurality of objects by correlating the measured positions of one set of data to another set of data by performing scan matching (Spec page 9 line 11-page 10 line 18; FIG. 6(a)-6(c)).
	Taking the combined teachings of Hyyppa and TSUBOUCHI as a whole , it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider measuring relative positions among objects in order to reduce measuring burden by using local devices. 

As per claim 2, dependent upon claim 1, Hyyppa in view of TSUBOUCHI teaches the acquired positioning data is a file comprising the positions for the respective object (Hyyppa’s first measurement data and second measurement data are measured in different times (para. [0026]). Therefore the first measurement data needs to be stored and processed later when the second measurement data is available. A person with ordinary skill in the art would have stored the first measurement data in a file.), wherein the positions are determined from a higher altitude than from the altitude on which the measurement of the relative positions for the at least a subset of the plurality of objects is made (Hyyppa’s first measurement data and second measurement data are both obtained from above the trees and the relative altitudes associated with the two measurements are not available. TSUBOUCHI is evidenced that measuring relative positions for a subset of trees using ground device is well-known and practiced (See analysis presented in rejections applied to claim 1). Taking the combined teachings of Hyyppa and TSUBOUCHI as a whole , it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider measuring relative positions from ground in order to obtain tree information from different views.).

As per claim 3, dependent upon claim 1, Hyyppa in view of TSUBOUCHI teaches the measuring of the relative positions for the at least a subset of the objects comprises measuring mutual distances and directions between individual objects (See analysis presented in rejections applied to claim 1 regarding TSUBOUCHI’s teaching).

As per claim 4, dependent upon claim 3, Hyyppa in view of TSUBOUCHI teaches the measuring of the distances between the individual objects comprises registering the objects by a camera; triangulation between the objects; or laser scanning of the objects (Hyyppa Abstract; FIG. 1; TSUBOUCHI Abstract) or any combination thereof.

As per claim 5, dependent upon claim 4, Hyyppa in view of TSUBOUCHI teaches interaction, for adapting the measurement, by a user of a device performing the method (Hyyppa FIG. 5; TSUBOUCHI FIG. 2(b) & 3(b)).

As per claim 6, dependent upon claim 1, Hyyppa in view of TSUBOUCHI teaches the objects are any one or more of growing trees (Hyyppa Abstract; FIG. 1); construction elements; and geological features.

As per claim 7, dependent upon claim 1, Hyyppa in view of TSUBOUCHI teaches at least one of the objects comprises a removed object providing a registerable sign of the removal (Hyyppa para. [0034]).

Claim 9, an independent program claim, is rejected as applied to method claim 1 above.

	Claim 10, an independent device claim, is rejected as applied to method claim 1 above.

Claim 11, dependent upon claim 10, is rejected as applied to claims 2 and 3 above.

As per claim 13, dependent upon claim 11, Hyyppa in view of TSUBOUCHI teaches the input interface is connected to a camera arranged to register the objects (TSUBOUCHI Spec page 4 lines 28-35); an optical instrument arranged to determine the mutual distances and directions by triangulation between the objects (TSUBOUCHI FIG. 5(a) scanning from direction I and II and generating relative positions (FIG. 5(b) involves triangulation between the objects); a laser scanner arranged to scan the objects (TSUBOUCHI Abstract “a scanning laser distance meter”); or a user interface (TSUBOUCHI FIG. 2(b)/3(b) #13); or any combination thereof, and wherein the user interface is arranged to enable interaction by a user for adapting the measurement data (Hyyppa FIG. 5; TSUBOUCHI FIG. 2(b)/3(b) #13).

As per claim 14, dependent upon claim 13, Hyyppa in view of TSUBOUCHI teaches any one of the camera, the optical instrument, the laser scanner and the user interface is a part of the device (Hyyppa FIG. 5; TSUBOUCHI FIG. 2(b)/3(b)).

As per claim 15, dependent upon claim 13, Hyyppa in view of TSUBOUCHI teaches any one of the camera, the optical instrument and the laser scanner is a remote entity connected to the device (Hyyppa’s laser scanner is mounted on an aircraft. See FIG. 1 #2).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyyppa et al. (US Publication 2004/0236535 A1, hereafter Hyyppa), in view of TSUBOUCHI et al. (TSUBOUCHI, T., et al., “TREE INFORMATION MEASURING METHOD, TREE INFORMATION MEASURING DEVICE, AND PROGRAM”, English translation of WO2010032495 A1, published 03/25/2010, hereafter TSUBOUCHI), as applied above to claims 1 and 10 respectively, and further in view of Kurzweil et al. (US Publication 2006/0071950 A1, hereafter Kurzweil).
As per claim 8, Hyyppa in view of TSUBOUCHI teaches finding a first set in a first plurality of objects, and finding a matching second set in a second plurality of objects and overlaying the first set and the second set (Hyyppa performs tree-to-tree matching, i.e., calculating an adapted measurement position of a tree by correlating the two sets of tree position data. See FIG. 2 #C; FIG. 3; para. [0032]-[0034]; para. [0040]-[0044]; TSUBOUCHI also teaches calculating an adapted measurement position for at least one of the objects of the subset of the plurality of objects by correlating the measured positions of one set of data to another set of data by performing scan matching. See Spec page 9 line 11-page 10 line 18; FIG. 6(a)-6(c)). Hyyppa in view of TSUBOUCHI, however, does not teach stitching together the first plurality of objects with the second plurality of objects.
Kurzweil discloses a method for stitching two images. Specifically, Kurzweil captures a first image and constructs a template from the objects detected in the first image. Kurzweil then captures a second image and constructs a template from the objects detected in the second image. Kurzweil further compares the templates to find common objects. If common objects are found, Kurzweil applies an image stitching process to associate the detected common objects in the images to mathematically transform and merge the images together into a common image (FIG. 14; para. [0139]).
Taking the combined teachings of Hyyppa, TSUBOUCHI and Kurzweil as a whole , it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider stitching the images with common objects in order to generate a combined image with larger view. 

Claim 19, dependent upon claim 10, is rejected as applied to claim 8 above.

Claims 20-21, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al. (US Publication 2006/0071950 A1, hereafter Kurzweil), in view of TSUBOUCHI et al. (TSUBOUCHI, T., et al., “TREE INFORMATION MEASURING METHOD, TREE INFORMATION MEASURING DEVICE, AND PROGRAM”, English translation of WO2010032495 A1, published 03/25/2010, hereafter TSUBOUCHI).
As per claim 20, an independent claim, Kurzweil teaches the invention substantially as claimed including a method (FIG. 14) for matching a first area to a second area, wherein said first and second areas each comprises at least one object (para. [0139]), the method comprises:
receiving said first area; 
receiving said second area; 
finding a first set of objects in said first area; 
finding a matching second set of objects in said second area; 
stitching together said first area with said second area by overlaying said first and second sets (Kurzweil discloses a method for stitching two images. Specifically, Kurzweil captures a first image and constructs a template from the objects detected in the first image. Kurzweil then captures a second image and constructs a template from the objects detected in the second image. Kurzweil further compares the templates to find common objects. If common objects are found, Kurzweil applies an image stitching process to associate the detected common objects in the images to mathematically transform and merge the images together into a common image. See FIG. 14; para. [0139]).
Kurzweil teaches every limitation as recited except that the first and second areas correspond to surveyed areas.
TSUBOUCHI discloses a method for scanning trees (Abstract). TSUBOUCHI obtains a plurality of scanned areas, each having a plurality of objects (trees) (FIG. 2(a)-2(b)). TSUBOUCHI then performs scan matching by matching a set of objects in one area with a set of objects in another area (FIG. 6(c)). TSUBOUCHI further produces a plot with a plurality of crown projections (FIG. 11(a)). 
Taking the combined teachings of Kurzweil and TSUBOUCHI as a whole , it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider stitching areas corresponding to survey areas in order to produce a larger view of the survey areas. 

As per claim 21, dependent upon claim 20, Kurzweil in view of TSUBOUCHI further teaches scaling one area before stitching it to the other area, and rotating one area before stitching it to the other area (TSUBOUCHI Spec page 9 lines 31-37).

As per claim 23, dependent upon claim 20, Kurzweil in view of TSUBOUCHI teaches finding said first set and said second set by finding a set of object(s) in both areas, the set being the first and the second set (See rejections applied to claim 20 regarding Kurzweil’s teaching).

Claim 26, an independent program claim, is rejected as applied to method claim 20 above.

	Claim 27, an independent device claim, is rejected as applied to method claim 1 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664